 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES D. RIEL,                                  No. 2:01-cv-0507 MCE DB
12                       Petitioner,                    DEATH PENALTY CASE
13              v.
14    WARDEN, San Quentin State Prison,                 ORDER
15                       Respondent.
16

17          On March 17, 2020 counsel for respondent filed a request seeking to modify the

18   scheduling order, vacate the deposition deadline, and continue the hearing set for March 20, 2020

19   due to the COVID-19 virus. (ECF No. 594.) Good cause appearing the court will grant the

20   request.

21          Respondent also indicated that the parties have discussed, but not come to a complete

22   agreement, regarding the vacation of the April 24, 2020 deposition deadline. Because the parties

23   are not in agreement the court declines to rule on modification of the deposition deadline at this

24   time. The parties may file a stipulation or motion should they wish to vacate the pending

25   deadline.

26   ////

27   ////

28   ////
                                                       1
 1            Accordingly, IT IS HEREBY ORDERED that the March 20, 2020 motion hearing on

 2   petitioner’s motion to vacate the order granting respondent’s request to depose petitioner (ECF

 3   No. 590) is postponed to May 8, 2020 at 10:00 a.m. in courtroom # 27.

 4   Dated: March 17, 2020

 5

 6

 7

 8

 9

10

11

12

13
     DB:12
14   DB/orders-capital/riel.vac 3 20

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
